Citation Nr: 9914272	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for muscular atrophy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from September 1942 to October 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted to 
reopen the veteran's service connection claim.

The Board wishes to point out that subsequent to the April 
1997 rating decision noted above, the RO determined that a 
private medical doctor's statement submitted in February 1998 
constituted new and material evidence and reopened the 
veteran's claim accordingly.  Thereafter, the RO adjudicated 
the veteran's claim on the basis of entitlement to service 
connection for muscular atrophy of the right lower extremity.  
However, although the Board recognizes that the physician's 
statement is additional evidence submitted into the record, 
it does not constitute "new and material" as defined by VA 
law and regulations, and as such, should not have been relied 
upon to reopen the veteran's service connection claim.  Thus, 
the Board has determined that the issue properly before it is 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for muscular atrophy of the right lower 
extremity.


FINDINGS OF FACT

1. Entitlement to service connection for muscular atrophy of 
the right lower extremity was denied in a rating decision 
dated in January 1948; no appeal was perfected therefrom.

2. Evidence the veteran has submitted since the RO's January 
1948 rating decision consists of private and VA outpatient 
treatment records, results from a nerve conduction study and 
electromyogram, and lay and personal statements.  

CONCLUSION OF LAW

Evidence received since the RO's January 1948 rating decision 
that denied service connection for muscular atrophy of the 
right lower extremity is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO initially denied 
service connection for atrophy of the muscles in the right 
lower extremity in a rating action dated in January 1948.  
The RO based its decision at that time on the veteran's 
service medical records.  A physical examination dated in 
September 1942 at induction is silent for any related 
findings or notations.  A clinical record dated in September 
1943 reveals a diagnosis of muscular atrophy of the right leg 
and thigh.  In a recitation of the veteran's personal medical 
history, the veteran reported that he had experienced a fever 
approximately three years prior to that time and since then 
had noticed weakness and atrophy in this right leg and that 
his right leg was shorter than his left leg.  Disclosed on 
the discharge certificate dated in October 1943 is a 
diagnosis of atrophy of the muscles in the lower extremities, 
"tropic" nerve type, severe in the right leg and thigh 
following a fever of an unknown type, 1940.  Further 
indicated on the certificate is that this problem existed 
prior to entry into service.  Also of record at that time are 
lay statements dated in December 1947 from the veteran's 
relatives, in which they attest to the veteran's state of 
health prior to service and to problems with limping and 
weakness after separation from service.  

Thereafter, the veteran submitted lay statements dated in 
June 1975.  Further, he provided a statement from G. W. H., 
M.D., dated in May 1975 in which the doctor noted that he had 
been treating the veteran intermittently since 1954.  The 
doctor reported that the veteran had a shortened right leg 
with marked compensatory scoliosis of the spine and that the 
veteran's condition stemmed from poliomyelitis incurred as a 
youth.  The physician further stated that his right leg 
disorder bothered the veteran in service and intermittently 
since service, with increasing pain recently.

In July 1975, the veteran was advised that service connection 
had not been established for atrophy of the muscles.  

Further review of the record reveals private outpatient 
records for treatment dated from October 1975 to September 
1996, primarily for disorders other than the veteran's right 
lower leg.  In a clinical record dated in October 1990, the 
veteran complained of atrophy (painless) in his right leg and 
gave a history of polio.  Also of record are VA outpatient 
records for treatment rendered from 1993 to 1996.  Noted in a 
May 1996 medical record is that the veteran complained of 
progressive weakness in the right lower leg with several 
near-falls.  The examiner reported significant atrophy in the 
right calf.  The examiner recommended rehabilitation for 
post-polio syndrome of the right lower extremity with 
significant atrophy.  In a medical record dated in September 
1996, the veteran reported continued weakness in the right 
lower extremity; an assessment of post-polio syndrome in the 
right lower extremity was rendered and it was suggested that 
he needed a brace and attend rehabilitation.  October 1996 
clinical records related to rehabilitation are also of 
record.  In a recitation of the veteran's history with 
respect to his right lower leg problems, the examiner noted 
that the veteran did not recall having polio.  On 
examination, the examiner noted that muscle bulk was down in 
the right leg and thigh and domiflex on the right side was 
absent. 

In a nerve conduction study that included an electromyogram 
(EMG) in November 1996, the examiner reported an impression 
of an abnormal examination, evidence of sensorimotor 
predominantly axonal peripheral neuropathy; and chronic 
bilateral diffuse denervation consistent with 
polyradiculopathy or central process such as spinal stenosis.  
Further noted is that there is no evidence of prior motor 
neuron disease such as polio.  Other findings include right 
sural delayed latency and reduced amplitude; right deep 
peroneal compound muscle action potential and delayed 
latency, reduced amplitude and normal conduction; and ulnar 
sensory with delayed latency and reduced amplitude.  Findings 
noted from the EMG include decreased insertional activity in 
the right medial gastrocnemius and anterior tibia with loss 
of muscle bulk.  Also, increased amplitude was noted in the 
right anterior tibia.

A CAT scan was conducted in December 1996 for the purpose of 
ruling out spinal stenosis versus central mass related to 
longstanding wasting of the right leg.  An impression of 
canal stenosis of the L4-5 and L5-S1 was rendered.  In a 
report from VA examination conducted in January 1997 for 
complaints related to atrophy of the muscles in the right 
lower extremity, the examiner recited the veteran's service 
and medical history and reported pertinent findings.  

Another statement from G.W.H., M.D., dated in February 1998, 
is also of record.  The physician reported that he had 
treated the veteran from 1952 to 1992 and that the veteran 
definitely has a scoliosis and a shortened right leg with 
right leg atrophy.  Further, the doctor noted that he 
reviewed a letter prepared by the veteran regarding his 
medical history and that the veteran's right leg problems 
were present during basic training while in service.

In April 1999, the veteran attended a personal hearing before 
a member of the Board.  At that time, the veteran testified 
that as a child and up until service, he did not have any 
problems with his right leg.  Transcript (T.) at 4.  Further, 
he stated that he had no problems in passing the induction 
physical.  (T.) at 7.  He also testified that during boot 
camp, he had troubles with his leg when he was marching and 
hiking.  (T.) at 7.  The veteran further testified that his 
shoes were raised one-half of an inch on the right side 
because his leg was shorter on the right side.  (T.) at 8, 9.  
During service, the veteran stated that he was in the 
hospital for two months for problems including his right leg.  
(T.) at 9, 10.

The veteran also stated that he sees a private doctor 
currently who is aware of the veteran's right leg problems by 
way of history.  (T.) at 12.  The veteran noted that he has 
been under this doctor's care since 1952.  (T.) at 13.  Also 
noted is that the private doctor has indicated that the 
veteran's period of service, in particular, the marching 
during basic training, aggravated the veteran's back 
disorder, scoliosis of the spine.  (T.) at 14.  The veteran 
contends that this doctor's statement, in addition to his 
personal testimony, is sufficient to reopen his service 
connection claim.  (T.) at 14.  Also, the veteran stated that 
he does not understand where the idea came from that he had 
had a fever prior to service, as is noted in the discharge 
papers included in his service records.  (T.) at 16.  He also 
reiterated that he had never noticed any problems with his 
right leg until he began marching during basic training.  
(T.) at 17.  The veteran also stated that over the years, the 
doctors have told him that his right lower leg problems are 
related to the problems he has with his back.  (T.) at 17.  

After service, the veteran stated that he worked in light 
duty and that his right leg never returned to normal 
strength.  (T.) at 18.  Also, he stated that he still needs 
to wear a lift in his right shoe.  (T.) at 18.  The veteran 
further testified that he has to use a cane regularly for 
walking.  (T.) at 19.  

Analysis

The issue for determination in this case is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
muscular atrophy of the right lower extremity.  The Board 
notes that 
in cases where a claim previously has been disallowed, that 
claim shall be reopened based upon presentation of new and 
material evidence that relates directly and substantially to 
the specific matter under consideration.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. §§ 3.156; see also Thompson v. Derwinski, 
1 Vet. App. 251, 253, (1991).  Unless the Board finds that 
the veteran has submitted new and material evidence, it does 
not have jurisdiction to reopen a previously adjudicated 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  When a veteran seeks to reopen a final claim, the 
Board must review all of the evidence of record before it can 
determine whether the claim should be reopened and 
readjudicated.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's claim of entitlement to 
service connection for muscular atrophy of the right lower 
extremity.
Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his claim of 
entitlement to service connection for muscular atrophy of the 
right lower extremity.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253.  As stated above, the veteran's service connection claim 
for his right lower leg disability was denied in a January 
1948 rating action for lack of evidence to demonstrate that 
the veteran's current muscular atrophy of the right leg is 
etiologically related to his period of military service.  As 
stated earlier, the evidence of record before the RO at that 
time consisted of the veteran's service medical records, 
including a discharge certificate on which is noted a 
diagnosis of severe atrophy of the muscles in the right thigh 
and lower leg, following a fever of unknown origin.  Also 
part of the record at that time were lay statements from the 
veteran's relatives.  

Subsequent to the 1948 rating decision, the veteran in this 
case has not presented any new evidence that bears directly 
and substantially on the determinative issue.  In this 
regard, the evidence submitted by the veteran is insufficient 
to reopen his claim of entitlement to service connection for 
muscular atrophy of the right lower extremity.  38 C.F.R. 
§ 3.156(a).  However, the Board acknowledges that since the 
January 1948 rating decision, the veteran has submitted 
additional evidence in support of his claim.  Specifically, 
the veteran provided a private medical doctor's statement 
dated in May 1975 that reveals treatment of the veteran since 
1954 for a shortened right leg and scoliosis of the spine 
reportedly due to a prior bout with poliomyelitis.  Moreover, 
the physician noted that the veteran experienced problems 
with his right leg during service, and since that time, has 
indicated increased symptomatology.  In this regard, the 
veteran submitted new material to the record, that is, 
material not previously before the RO at the time of the 1948 
rating decision.

Additionally, the veteran submitted outpatient records for 
private outpatient treatment from 1975 to 1996, that in 
general, relate to disorders other than muscular atrophy of 
his right lower leg, with the exception of one medical entry 
dated in October 1990 for complaints of atrophy of the right 
lower leg.  In that record is noted that the veteran reported 
a history of polio.  In addition to the private medical 
records, the veteran submitted VA outpatient records for 
treatment from 1993 to 1996.  During this period of time, the 
veteran was diagnosed with post-polio syndrome, in spite of 
the fact that the veteran reported that he did not recall 
having been diagnosed with polio.  The above evidence also 
constitutes new material in the sense that it was not 
previously a part of the veteran's record when the 1948 
rating was determined.

Furthermore, the veteran submitted a report from a November 
1996 nerve conduction study in which the examiner rendered 
diagnoses of neuropathy and chronic bilateral diffuse 
denervation consistent with polyradiculopathy or central 
process such as spinal stenosis.  During that study, the 
examiner noted that there was no evidence of a prior motor 
neuron disease, such as polio; however, other objective 
findings were reported, including, but not limited to delayed 
latency and reduced amplitude; right deep peroneal compound 
muscle action potential, and ulnar sensory with delayed 
latency and reduced amplitude.  Clinical findings from a 
contemporaneous EMG are also associated with the veteran's 
claim's folder.

The veteran also included in the record results from a 1997 
VA examination, during which the examiner diagnosed muscular 
atrophy of the lower right leg.  The February 1998 private 
medical doctor's statement, as indicated above, reveals, in 
pertinent part, that the physician treated the veteran from 
1952 to 1992 for problems related to his right lower leg, 
including scoliosis and a shortened right leg with right leg 
atrophy.  That physician noted that the veteran's right leg 
disability was present during the veteran's period of basic 
training while in service.  

In addition to the above medical evidence submitted since the 
VA's decision in January 1948, the veteran provided lay and 
personal statements.  Significantly, the veteran asserts that 
prior to his induction into the service, he had never had any 
problems related to his right leg and that during his 
enlistment examination, nothing abnormal was noted.  Further, 
he also contends that throughout his period of service, 
approximately three months after basic training, he began to 
experience difficulties with weakness in the lower right leg.  
Moreover, during his personal hearing, the veteran testified 
that his testimony in tandem with the February 1998  medical 
statement, from the same physician who provided the 1975 
statement, constitute new and material evidence in support of 
reopening his service connection claim.

Nonetheless, although the documents provided by the veteran 
since the 1948 rating decision are new to the record, in the 
sense that those same documents previously were not part of 
the veteran's claims file, they do not impart any material 
evidence that bears directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law, the veteran must provide evidence that is both probative 
and determinative of the current issue, that is, entitlement 
to service connection for muscular atrophy of the right lower 
extremity, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  

In this particular case, the veteran did not submit evidence 
that relates directly and substantially on his service 
connection claim.  Id.  Although the Board presumes the 
veteran's assertions regarding his inservice occurrences with 
lower right leg disability to be true, his own statements and 
those of his friends and family are not sufficient to reopen 
his service connection claim.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Additionally, while the veteran 
did provide a private doctor's statements after the 1948 
rating action, such statements primarily are comprised of a 
recitation of the veteran's reported history with respect to 
his lower right leg, and does not constitute material 
evidence related to the specific matter at hand.  Moreover, 
in the 1975 statement, the physician acknowledges that the 
veteran's condition stemmed from poliomyelitis incurred as a 
youth.  This is consistent with the evidence recorded during 
service.  His 1998 statement does not add any association 
with service, other to say that the condition was present 
since service by the veteran's history.  This too is 
cumulative, as it was known at the time of the prior decision 
that he had lower extremity complaints in service.  Overall, 
the veteran did not provide competent evidence that his post-
service muscular atrophy of the right lower leg is 
etiologically related to his period of service. 

Nonetheless, the Board has reviewed the veteran's claim in 
light of all the evidence of record, and concludes that "new 
and material" evidence has indeed not been submitted.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the January 1948 rating decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service muscular atrophy is causally related to his 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for muscular atrophy of the lower right 
extremity is not new and material.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for atrophy of the 
muscles in the right lower extremity has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

